             Case 2:20-cv-00435-SRW Document 1 Filed 06/22/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF ALABAMA
                                 MONTGOMERY DIVISION

WILLIAM RICHARDSON,

        PLAINTIFF,

v.
                                                            Case No.: 2:20-cv-00435

EQUIFAX INFORMATION SERVICES,                              JURY DEMAND
LLC,EXPERIAN INFORMATION
SOLUTIONS,INC. AND MEMPHIS CITY
EMPLOYEES CREDIT UNION,

        DEFENDANTS.
                                          COMPLAINT
                                      Preliminary Statement

        1.       This is an action for damages brought by an individual consumer, William

Richardson, against Defendants Experian Information Solutions, Inc.; Equifax Information

Services, LLC; and, Memphis City Employees Credit Union for violations of the Fair Credit

Reporting Act("FCRA"), 15 U.S.C. §§ 1681, et seq.

                                      Jurisdiction and Venue

        2.      Jurisdiction ofthis court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

        3.       Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                               Parties

        4.      Plaintiff William Richardson is an adult individual residing in the state of Alabama

and this judicial district.

        5.      Defendant Experian Information Solutions, Inc. ("Experiarn is a consumer

reporting agency that regularly conducts business in the Middle District of Alabama, and which

has a principle place of business located at 4 Gatehall Drive, 3rd Floor, Parsippany, NJ,07054.




                                                  1
            Case 2:20-cv-00435-SRW Document 1 Filed 06/22/20 Page 2 of 7



       6.      Defendant Equifax Information Services, LLC("Equifax")is a consumer reporting

agency that regularly conducts business in the Middle District of Alabama, and which has a

principle place of business located at 1500 Peachtree Street NW,Atlanta, GA 30309.

       7.      Defendant Memphis City Employees Credit Union ("Memphis") is a business

entity and furnisher of credit information that regularly conducts business in the Middle District

of Alabama, and which has a place of business located at 2608 Avery Avenue, Memphis,

Tennessee 38112.

                                       Factual Allmations

       8.      Defendants have been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiffs credit history to third parties ("inaccurate

information")from at least January 2020 through present.

        9.      The inaccurate information includes, but is not limited to, an account with

 Memphis, which was discharged in bankruptcy but is being reported as a charge off, $3,716

 balance owed and with no notation that the account was discharged through a bankruptcy.

       10.      The inaccurate inforrnation negatively reflects upon Plaintiff, Plaintiffs credit

repayment history, Plaintiff s financial responsibility as a debtor and Plaintiffs credit worthiness.

        11.     Defendants have been reporting the inaccurate information through the issuance of

false and inaccurate credit information and consumer credit reports that they have disseminated to

various persons and credit grantors, both known and unknown.

       12.     Plaintiff has disputed the inaccurate information to each defendant by oral and

written communications to their representatives and by following Experian and Equifax's

established procedures for disputing consumer credit information.




                                                 2
          Case 2:20-cv-00435-SRW Document 1 Filed 06/22/20 Page 3 of 7



       13.     Plaintiff has disputed the inaccurate information with Experian and Equifax from

January 2020 through the present.

       14.     Notwithstanding Plaintiffs efforts, Experian and Equifax have sent Plaintiff

correspondence indicating their intent to continue publishing the inaccurate information. Experian

and Equifax continue to publish and disseminate such inaccurate information to other third parties,

persons, entities, and credit grantors. Experian and Equifax have repeatedly published and

disseminated consumer reports to such third parties from at least January 2020 through the present.

        15.    Despite Plaintiffs efforts, Experian and Equifax have never: (1)contacted Plaintiff

to follow up on, verify, and/or elicit more specific information about Plaintiffs disputes; (2)

contacted any third parties that would have relevant information concerning Plaintiffs disputes,

such as the bankruptcy court; (3) forwarded any relevant information concerning Plaintiff's

disputes to the entities originally furnishing the inaccurate information;(4)requested or obtained

any bankruptcy records, or other relevant documents from Memphis; or (5) reviewed its own

records, which .

       16.     Notwithstanding Plaintiffs disputes, Memphis has also failed to conduct timely

and reasonable investigations of Plaintiffs disputes. After being contacted by the relevant credit

reporting agencies concerning Plaintiffs disputes, Memphis willfully continues to report such

inaccurate information to various credit reporting agencies and reporting the account as in dispute

by Plaintiff

       17.     Despite Plaintiffs exhaustive efforts to date, Defendants have nonetheless

deliberately, willfully, intentionally, recklessly, and negligently repeatedly failed to: perform

reasonable reinvestigations ofthe above disputes as required by the FCRA;remove the inaccurate

information; report the results of its reinvestigations to all credit reporting agencies; note the




                                                3
          Case 2:20-cv-00435-SRW Document 1 Filed 06/22/20 Page 4 of 7



disputed status ofthe account; and, have continued to report the derogatory inaccurate information

about the Plaintiff to third parties.

        18.      As of result of Defendants' conduct, Plaintiff has suffered actual damages in the

form of adverse credit action, lost credit opportunities, harm to credit reputation and credit score,

and emotional distress.

        19.      At all times pertinent hereto, Defendants were acting by and through their agents,

Servants, and/or employees who were acting within the course and scope oftheir agency or

employment, and under the direct supervision and control ofthe Defendants herein.

        20.      At all times pertinent hereto, the conduct ofthe Defendants, as well as that oftheir

agents, servants, and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights ofthe Plaintiff herein.

                                 Count I — Violations of the FCRA
                                      (Plaintiff v. Equifax)

        21.      Plaintiffincorporates the foregoing paragraphs as though the same were set forth at

length herein.

        22.      At all times pertinent hereto, Equifax is a "person" and "consumer reporting

agency" as those terms are defined by 15 U.S.C. § 1681a(b)and (f).

        23.      At all times pertinent hereto, Plaintiff is a "consume?'as that term is defined by 15

U.S.C. § 1681a(c).

        24.      At all times pertinent hereto, the above-mentioned credit reports are "consumer

reports" as that term is defined by 15 U.S.C. § 1681a(d).

        25.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Equifax is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a




                                                  4
          Case 2:20-cv-00435-SRW Document 1 Filed 06/22/20 Page 5 of 7



consumer reporting agency of information related to each consumer report prepared by Equifax

and dispute processed by Equifax.

       26.       The conduct of Equifax was a direct and proximate cause, as well as a substantial

factor, in causing the distinct and independent serious injuries, actual damages, and harm to

Plaintiffthat are outlined more fully above and, as a result, Equifax is liable to Plaintifffor the full

amount of statutory, actual, and punitive damages, along with the attorneys' fees and the costs of

litigation, as well as such further relief as may be permitted by law.

                                Count II — Violations of the FCRA
                                     (Plaintiff v. Experian)

        27.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        28.      At all times pertinent hereto, Experian is a "person" and "consumer reporting

agency" as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

        29.      At all times pertinent hereto, Plaintiff is a "consume'as that term is defined by 15

U.S.C. § 1681a(c).

        30.      At all tirnes pertinent hereto, the above-mentioned credit reports are "consumer

reports" as that terrn is defined by 15 U.S.C. § 1681a(d).

        31.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Experian is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information related to each consumer report prepared by Experian

and dispute processed by Experian.

        32.      The conduct of Experian was a direct and proximate cause, as well as a substantial

factor, in causing the distinct and independent serious injuries, actual damages, and harm to

Plaintiff that are outlined more fully above and, as a result, Experian is liable to Plaintiff for the



                                                   5
          Case 2:20-cv-00435-SRW Document 1 Filed 06/22/20 Page 6 of 7



full amount of statutory, actual, and punitive damages,along with the attorneys' fees and the costs

of litigation, as well as such further relief as may be permitted by law.

                               Count III — Violations of the FCRA
                                    (Plaintiff v. Memphis)

       33.     At all times pertinent hereto Memphis was a "persoe as that term defined by 15

U.S.C. § 1681a(b).

       34.     Memphis violated sections 1681n and 16810 of the FCRA by willfully and

negligently failing to comply with the requirements imposed on furnishers ofinforination pursuant

to 15 U.S.C. §1681s-2(b).

       35.     Memphis' conduct was a direct and proximate cause,as well as a substantial factor,

in causing the distinct and independent serious injuries, actual damages, and harm to Plaintiffthat

are outlined more fully above and, as a result, Memphis is liable to Plaintiff for the full amount of

statutory, actual, and punitive damages, along with the attorneys' fees and the costs of litigation,

as well as such further relief as may be permitted by law.

                                       Jurv Trial Demand

       36.     Plaintiff demands trial by jury on all issues so triable.

                                         Praver for Relief

       WHEREFORE, Plaintiff seeks judgment in Plaintiffs favor and damages against the

Defendants, based on the following requested relief:

       (a)     Actual damages;

       (b)     Statutory damages;

       (c)     Punitive damages;

       (d)     Costs and reasonable attorney's fees; and,

       (e)     Such other and further relief as may be necessary,just and proper.



                                                 6
Case 2:20-cv-00435-SRW Document 1 Filed 06/22/20 Page 7 of 7




                     Respectfully submitted,


                       ~~~
                     Mi ah S. Adkins
                     (ASB-8639-I48A)
                     THE ADKINS FIRM,P.C.
                     1025 Westhaven Blvd., Suite 220
                     Franklin, Tennessee 37064
                     T: (615) 370.9659
                     F: (615) 370.4099
                     MicahAdkins@ItsyourCreditReport.com
                     COUNSEL FOR PLAINTIFF WILLIAM RICHARDSON




                               7
